DETAILED ACTION
Summary 
This Office Action is responsive to applicant submission filed 01/10/2022.

Terminal Disclaimer
The terminal disclaimer filed on 01/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent numbers 10,318,959, 10,055,738, and 10,0832,252 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a card reader comprising each and every single one of the following limitations:
A card reader comprising: a card reader front-end coupled to a processor; and the processor receiving a set of parameters related to a location, orientation and motion of the card reader from a set of sensors communicatively coupled to the processor, and utilizing the set of parameters and first scenario configuration data to evaluate a first rule, wherein the evaluation of the first rule results in a limitation on an operation of the card reader, said first scenario configuration data is based on a classification of a first 
Independent claim 11 is allowed for substantially the same reason as claim 1. Claims 2-10 and 12-20 depend from claims 1 and 11, respectively, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAURA A GUDORF/           Primary Examiner, Art Unit 2876